Case 8:18-cv-01644-VAP-KES Document 82 Filed 05/15/19 Page 1 of 6 Page ID #:2425



    1 BRIAN WEISS
      Court Appointed Receiver
    2 Force Ten Partners, LLC
      20341 S.W. Birch Street, Suite 220
    3 Newport Beach, CA 92660
      Tel: 949-357-2368
    4 Email: bweiss@force10partners.com

    5

    6

    7

    8
                          UNITED STATES DISTRICT COURT
    9
                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11
        In re                                 Case No. 8:18-CV-01644-VAP-KES
   12
        EAGAN AVENATTI, LLP                   RECEIVER’S SECOND INTERIM
   13                                         REPORT
                         Debtor
   14                                         Date:    No Hearing Required
                                              Time:
   15                                         Place:
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                       RECEIVER’S SECOND INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 82 Filed 05/15/19 Page 2 of 6 Page ID #:2426



    1         Pursuant to the Joint Stipulation between Judgment Debtor Eagan Avenatti,
    2   LLP (“EA”) and Michael Avenatti (“Avenatti”) and Judgment Creditor Jason Frank
    3   Law (“JFL”), on February 13, 2019, I (Brian Weiss) was appointed as the Receiver
    4   of EA (the “Appointment Order”) [Docket No. 53]. This is my report for the period
    5   ended April 30, 2019.
    6         The purpose of this report is to provide:
    7             • A narrative of material events;
    8             • A financial report;
    9             • An accounting of the income and expenses incurred in the
   10         administration of EA, including the Receiver’s fees and expenses.
   11   Efforts by the Receiver to Identify, Quantify and Recover Assets and Material
   12   Events
   13      • EA’s existing Litigation cases – identify, filing of notices/liens, transition,
   14   obstacles from Avenatti;
   15      • Avenatti’s non-compliance with Receivership order;
   16      • Moved to replace EA and Avenatti as class counsel in Bahamas Surgery
   17   Center, LLC v. Kimberly Clark, et al. My motion and a similar motion filed by
   18   counsel closely associated with Avenatti remain pending;
   19      • Without any notice to me, Avenatti apparently encouraged EA clients to
   20   transfer their active cases to an attorney formerly employed by EA;
   21      • Engaged Landau Gottfried & Berger LLP (“LGB”) on a contingency fee
   22   basis to pursue fraudulent transfer recovery claims under applicable State laws;
   23      • Performed extensive analyses of EA banking transactions and identified
   24   approximately fifty parties that may have received fraudulent transfers;
   25      • Identified an undisclosed off-site storage facility containing EA office
   26   furniture and computers. In May 2019, I plan to file a motion to authorize the sale
   27   of these assets, as well as art work held in another storage facility (Avenatti’s
   28

                                           1
                           RECEIVER’S SECOND INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 82 Filed 05/15/19 Page 3 of 6 Page ID #:2427



    1   former spouse (Lisa Storie-Avenatti) claims an ownership interest in at least some
    2   of the art work);
    3      • Investigated and confirmed Avenatti’s diversion of Medline (an EA client)
    4   payments from EA to Avenatti, LLP (in so doing, Avenatti used EA’s federal tax
    5   payer identification number for Avenatti, LLP);
    6      • In March 2019, Avenatti was named in a Federal Grand Jury Indictment in
    7   New York (for attempted extortion). On May 11, 2019, Avenatti was named in an
    8   additional Federal Grand Jury Indictment in Southern California (on 36 counts
    9   including embezzlement (of client funds), wire fraud, tax evasion, bankruptcy fraud
   10   and bank fraud);
   11      • Worked with counsel for former clients of EA who have accused Avenatti of
   12   wrongfully diverting client funds to investigate facts and attempt to reach
   13   agreement as to amounts owed;
   14      • Despite numerous requests by me and in violation of the Appointment Order,
   15   Avenatti failed to turn over to me EA’s computer servers containing EA’s business
   16   and financial books and record, client files and email communications. Avenatti
   17   initially claimed to have access to the information on the servers but also claimed
   18   he did not know the location of those servers. Avenatti also claimed EA had sold
   19   its personal property (including the computer servers) to a third-party, X-Law
   20   Group. That entity, however, claimed not to have received the property. On April
   21   2, 2019, Avenatti’s counsel notified me that EA’s computer servers were held by a
   22   third-party vendor. In sum, Avenatti withheld access to EA’s computer servers
   23   from me for approximately 75 days. In so doing, Avenatti significantly hampered
   24   my ability to administer the EA receivership estate;
   25      • Shortly after locating EA’s computer servers, I agreed that the IRS could take
   26   possession of them to create a forensic image of the data. That task has been
   27   completed, and I now have possession of the servers;
   28

                                            2
                            RECEIVER’S SECOND INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 82 Filed 05/15/19 Page 4 of 6 Page ID #:2428



    1      • Based on my assessment, as of the date of this report, and subject to further
    2   investigation, the key assets potentially available for recovery include:
    3      • Recoveries from active client cases, most of which are contingency-based;
    4      • Artwork and office furniture, which may be subject to an enforceable Asset
    5   Purchase Agreement by which X-Law Group purportedly purchased those assets
    6   from EA. Certain of the assets also may be subject to a Superior Court Order and a
    7   Marital Dissolution Agreement between Avenatti and his former spouse, Lisa
    8   Storie-Avenatti;
    9      • Avoidance actions which are being investigated and will be pursued on a
   10   contingency fee basis by LGB.
   11 Financial Report

   12         As of April 30, 2019, I am holding pursuant to the Appointment Order $0 in
   13   cash as EA did not have cash as of the date the Appointment Order, and I have not
   14   collected any funds for EA or its creditors (including certain of its clients) since the
   15   entry of the Appointment Order on February 13, 2019.
   16   Intervening Events
   17         On March 7, 2019, Avenatti filed a petition for relief on behalf of EA under
   18   chapter 11 of the Bankruptcy Code. I had spoken to Avenatti prior to that filing,
   19   and told him that (i) I was the only person authorized to file bankruptcy on behalf
   20   of EA pursuant to the Appointment Order §14(s) and (ii) I would not authorize him
   21   to file bankruptcy on behalf of EA. Avenatti also changed EA’s name to “Trial
   22   Group, LLP” prior to the bankruptcy filing. The bankruptcy case number is 8:19-
   23   bk-10822-CB and was assigned to Bankruptcy Judge Catherine Bauer.
   24         I joined in a motion filed by one of EA’s creditors to dismiss the EA
   25   bankruptcy case filed by Avenatti. I also attended the March 13, 2019 hearing on
   26   that motion. On March 19, 2019, the Bankruptcy Court entered an order dismissing
   27   EA’s bankruptcy case as null and void and retroactive to March 7, 2019, the date
   28

                                           3
                           RECEIVER’S SECOND INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 82 Filed 05/15/19 Page 5 of 6 Page ID #:2429



    1   the petition was filed. The Bankruptcy Court also entered an Order to Show Cause
    2   (“OSC”) against Avenatti and scheduled a hearing to determine if Avenatti should
    3   be sanctioned for filing that bankruptcy petition for EA. Because of Avenatti’s
    4   subsequently filed and pending criminal indictments, the Bankruptcy Court
    5   continued that OSC hearing from May 2019 to November 13, 2019.
    6   Summary of EA’s Monthly Income and Expenses
    7         From the date of the Appointment Order through April 30, 2019, the EA
    8   receivership estate has incurred no operating costs. The professional fees incurred
    9   during this time period include the following:
   10

   11
                                   Fees & Costs
   12
             Professional            Incurred             Fees Paid        Total Fees Due
   13
         Receiver & Force              March 2019                     $0        $112,725.38
   14
         Ten Partners, LLC              $67,707.08
   15
                                         April 2019
   16
                                        $25,744.20
   17
                                      See Exhibit A
   18
         Landau Gottfried &            March 2019
   19
         Berger LLP                       $7,723.50                   $0         $82,531.80
   20
                                         April 2019
   21
                                        $74,808.30
   22

   23
              As described in this report, I am continuing to carry out my court-ordered
   24   duties and my efforts are ongoing. I will report all material developments in future
   25   reports.
   26         This report contains information that is subject to my continuous review, and
   27   every effort will be made to advise the recipients of any significant changes or
   28

                                            4
                            RECEIVER’S SECOND INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 82 Filed 05/15/19 Page 6 of 6 Page ID #:2430



    1   corrections.
    2         I hereby declare that this report is accurate to the best of my knowledge.
    3         Executed at Newport Beach, California on May 15, 2019.
    4

    5
                                                   BRIAN WEISS, RECEIVER
    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                          5
                          RECEIVER’S SECOND INTERIM REPORT
